Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/09/21.
Claims 1-14 are under examination.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 12/09/21, 03/07/22, 06/02/22 & 09/22/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings filed on 12/09/21 are accepted by the examiner.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-7 & 9-16 of U.S. Patent No. 11, 234, 284 (hereinafter refers as Tang).
Regarding claim 1: Tang discloses a method for establishing a secondary connection, comprising (See Claim 1 lines 1-2): 
acquiring, by a primary access network device, secondary network access capability information of a terminal device, wherein the secondary network access capability information is used to indicate a capability for the terminal device to access a secondary access network device (See Claim 1 lines 3-8);
sending, by the primary access network device, a secondary connection addition request message to a first secondary access network device, wherein the secondary connection addition request message is used to request addition of the first secondary access network device as a network device for transmitting data (See Claim 1 lines 9-14), and 
the secondary connection addition request message comprises the secondary network access capability information (See Claim 1 lines 15-17); and 
receiving, by the primary access network device, a confirmation message of the secondary connection addition request message sent by the first secondary access network device, wherein the confirmation message of the secondary connection addition request message comprises first configuration information, and the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device (See Claim 1 lines 18-26); 
wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device (See Claim 1 lines 28-34).
Regarding claim 2: Tang discloses a method, wherein the secondary network access capability information is used to indicate the maximum capability for the terminal device to access the secondary access network device; or the secondary network access capability information is used to indicate a capability for the terminal device to access a to-be-added secondary access network device, wherein the to-be-added secondary access network device comprises the first secondary access network device (See Claim 3).
Regarding claim 3: Tang discloses a method, wherein before the sending, by the primary access network device, the secondary connection addition request message to the first secondary access network device, comprising: receiving, by the primary access network device, measurement result information of at least one secondary access network device sent by the terminal device, wherein the measurement result information is used to indicate a link quality between a respective secondary access network device and the terminal device; and determining, by the primary access network device, the first secondary access network device according to measurement result information of each of the at least one secondary access network device (See Claim 4).
Regarding claim 4: Tang discloses a method, wherein the method further comprises: sending, by the primary access network device, the first configuration information to the terminal device so that the terminal device establishes the secondary connection with the first secondary access network device according to the first configuration information (See Claim 5).
Regarding claim 5: Tang discloses a method, wherein the primary access network device is a network device in a first communication system, and the secondary access network device is a network device in a second communication system  (See Claim 6).
Regarding claim 6: Tang discloses an apparatus for establishing a secondary connection, comprising (See Claim 7; lines 1-2): 
a memory, a processor, a communication interface, and an instruction stored on the memory and operable on the processor (See Claim 7; lines 3-5), 
wherein the processor, when running the instruction, is configured to (See Claim 7; lines 6-7): 
acquire secondary network access capability information of a terminal device, wherein the secondary network access capability information is used to indicate a capability for the terminal device to access a secondary access network device (See Claim 7; lines 8-12); 
control the communication interface to send a secondary connection addition request message to a first secondary access network device, wherein the secondary connection addition request message is used to request addition of the first secondary access network device as a network device for transmitting data, and the secondary connection addition request message comprises the secondary network access capability information (See Claim 7; lines 13-21); and
 control the communication interface to receive a confirmation message of the secondary connection addition request message sent by the first secondary access network device, wherein the confirmation message of the secondary connection addition request message comprises first configuration information, and the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device (See Claim 7; lines 22-30);
wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device (See Claim 7; lines 31-38).
Regarding claim 7: Tang discloses an apparatus, wherein the secondary network access capability information is used to indicate the maximum capability for the terminal device to access the secondary access network device; or the secondary network access capability information is used to indicate a capability for the terminal device to access a to-be-added secondary access network device, wherein the to-be-added secondary access network device comprises the first secondary access network device (See Claim 9).
Regarding claim 8: Tang discloses an apparatus, wherein the processor is further configured to: control the communication interface to receive measurement result information of at least one secondary access network device sent by the terminal device, wherein the measurement result information is used to indicate a link quality between a respective secondary access network device and the terminal device; and determine the first secondary access network device according to measurement result information of each of the at least one secondary access network device (See Claim 10).
Regarding claim 9: Tang discloses an apparatus, wherein the processor is further configured to: control the communication interface to send the first configuration information to the terminal device so that the terminal device establishes the secondary connection with the first secondary access network device according to the first configuration information (See Claim 11).
Regarding claim 10: Tang discloses an apparatus, wherein the apparatus is a network device in a first communication system, and the secondary access network device is a network device in a second communication system (See Claim 12).
Regarding claim 11: Tang discloses an apparatus for establishing a secondary connection, comprising (See Claim 13; lines 1-2): 
a memory, a processor, a communication interface, and an instruction stored on the memory and operable on the processor (See Claim 13; lines 3-5), 
wherein the processor, when running the instruction, is configured to (See Claim 13; lines 6-7): 
control the communication interface to receive a secondary connection addition request message sent by a primary access network device, wherein the secondary connection addition request message is used to request addition of the first secondary access network device as a network device for transmitting data, and the secondary connection addition request message comprises secondary network access capability information, wherein the secondary network access capability information is used to indicate a capability for a terminal device to access a secondary access network device (See Claim 13; lines 8-18); 
generate first configuration information according to the secondary network access capability information, wherein the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device (See Claim 13; lines 19-24); and 
control the communication interface to send a confirmation message of the secondary connection addition request message to the primary access network device (See Claim 13; lines 25-27), 
wherein the confirmation message of the secondary connection addition request message comprises the first configuration information (See Claim 13; lines 28-30); 
wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device (See Claim 13; lines 31-38).
Regarding claim 12: Tang discloses an apparatus, wherein the secondary network access capability information is used to indicate the maximum capability for the terminal device to access the secondary access network device, and the processor is configured to: generate the first configuration information according to the secondary network access capability information and the second configuration information, wherein a sum of configurations corresponding to the first configuration information and the second configuration information does not exceed the capability for the terminal device to access the secondary access network device indicated by the secondary network access capability information (See Claim 14).
Regarding claim 13: Tang discloses an apparatus, wherein the secondary network access capability information is used to indicate a capability for the terminal device to access a to-be-added secondary access network device, wherein the to-be-added secondary access network device comprises the first secondary access network device (See Claim 15).
Regarding claim 13: Tang discloses an apparatus, wherein the primary access network device is a network device in a first communication system, and the apparatus is a network device in a second communication system (See Claim 16).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-11 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter referred as KIM) US Patent Application Publication No. 2013/0021929 A1, in view Futaki et al. (hereinafter referred as Futaki), US Patent Application Publication No. 2015/0245403 A1.
Regarding claims 1 & 6: Tang discloses a method/an apparatus for establishing a secondary connection, comprising: a memory, a processor, a communication interface, and an instruction stored on the memory and operable on the processor, wherein the processor, when running the instruction, is configured to: 
acquire secondary network access capability information of a terminal device, wherein the secondary network access capability information is used to indicate a capability for the terminal device to access a secondary access network device (Corresponds to COMP) (See FIG. 5 & Para. 0166; a base station acquiring a UE capability for COMP base station to determine whether the terminal supports a COMP function); 
control the communication interface to send a secondary connection addition request message to a first secondary access network device, wherein the secondary connection addition request message (corresponds to COMP request message) is used to request addition of the first secondary access network device as a network device for transmitting data, and the secondary connection addition request message comprises the secondary network access capability information (See FIG. 5 & Para. 0179; the serving base station that has decided a COMP function operation mode for the arbitrary terminal transmits a COMP request message to a base station that participates in COMP operation, as necessary. Also, the serving base station includes the result of measurement by the terminal and information (for example, a service kind, UE capability, etc) about the terminal in the COMP request message as necessary).
Kim discloses the COMP base station and the remote wireless nodes that have received the CoMP operation request determines whether to accept COMP operation using the load states of the base station and the remote wireless node, available power, and influence of interference and transmits a response message responding to the COMP request together with the related control information (See Para. 0179) but does not explicitly discloses control the communication interface to receive a confirmation message of the secondary connection addition request message sent by the first secondary access network device, wherein the confirmation message of the secondary connection addition request message comprises first configuration information, and the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device.
However, Futaki from the same field of endeavor discloses an apparatus (See FIG. 3 & Para. 0073; first radio station 1) for establishing a secondary connection, comprising: 
a memory (See FIG. 3 & Para. 0151; storage), a processor (See FIG. 3; first radio station includes processing unit 23), a communication interface (See FIG. 3; first radio station includes radio communication unit), and an instruction stored on the memory and operable on the processor, 
wherein the processor, when running the instruction, is configured to:
receive a confirmation message of the secondary connection addition request message sent by the first secondary access network device (Corresponds to second radio station), wherein the confirmation message of the secondary connection addition request message comprises first configuration information, and the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device (See FIG. 8 & Para. 0085; transmission of a request/acknowledgement from the second radio station which is detailed in para. 0094 as comprising “radio connection configuration information” the radio connection configuration is detailed in Para. 0053 as “relating establishment of the first or second radio connection”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive a confirmation message of the secondary connection addition request message sent by the first secondary access network device (Corresponds to second radio station), wherein the confirmation message of the secondary connection addition request message comprises first configuration information, and the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device as taught by Futaki in the system of Kim in order to achieve carrier aggregation of cells operate by different radio stations (See abstract; lines 5-6).
Regarding claims 2 & 7: The combination of Kim and Futaki discloses an apparatus/a method.
Furthermore, Kim discloses an apparatus, wherein the secondary network access capability information is used to indicate the maximum capability for the terminal device to access the secondary access network device; or the secondary network access capability information is used to indicate a capability for the terminal device to access a to-be-added secondary access network device, wherein the to-be-added secondary access network device comprises the first secondary access network device (See Para. 0179; n operation S505, the serving base station 502 may include the results of measurement by the terminal 501 and information (for example, a service kind, UE capability, etc.) about the terminal 501 in the CoMP request message as necessary. It is noted that the term “maximum capability” does not appear to be patentable distinguishable from the term “UE capability”).
Regarding claims 3 & 8: The combination of Kim and Futaki discloses an apparatus/a method.
Furthermore, Kim discloses an apparatus, wherein the processor is further configured to: control the communication interface to receive measurement result information of at least one secondary access network device sent by the terminal device, wherein the measurement result information is used to indicate a link quality between a respective secondary access network device and the terminal device; and determine the first secondary access network device according to measurement result information of each of the at least one secondary access network device (See Para. 0179; the serving base station includes the results of measurement by the terminal and information (i.e., UE Capability) about the terminal in the COMP request message).
Regarding claims 4 & 9: The combination of Kim and Futaki discloses an apparatus/a method.
Furthermore, Kim discloses an apparatus, wherein the processor is further configured to: control the communication interface to send the first configuration information to the terminal device so that the terminal device establishes the secondary connection with the first secondary access network device according to the first configuration information (See Para. 0182; the terminal transmits a COMP setting completion message to the base station and the COMP base station and performs COMP operation).
Regarding claims 5 & 10: The combination of Kim and Futaki discloses an apparatus/a method.
Furthermore, Kim discloses an apparatus, wherein the apparatus is a network device in a first communication system, and the secondary access network device is a network device in a second communication system (See FIG. 1 & Para. 0198).
Regarding claim 11: Kim discloses an apparatus for establishing a secondary connection, comprising: a memory, a processor, a communication interface, and an instruction stored on the memory and operable on the processor, wherein the processor, when running the instruction, is configured to: 
control the communication interface to receive a secondary connection addition request message sent by a primary access network device, wherein the secondary connection addition request message is used to request addition of the first secondary access network device as a network device for transmitting data, and the secondary connection addition request message comprises secondary network access capability information (See FIG. 5 & Para. 0179; the serving base station that has decided a COMP function operation mode for the arbitrary terminal transmits a COMP request message to a base station that participates in COMP operation, as necessary. Also, the serving base station includes the result of measurement by the terminal and information (for example, a service kind, UE capability, etc) about the terminal in the COMP request message as necessary),
 wherein the secondary network access capability information is used to indicate a capability for a terminal device to access a secondary access network device (See FIG. 5 & Para. 0166; a base station acquiring a UE capability for COMP base station to determine whether the terminal supports a COMP function); 
control the communication interface to send a confirmation message of the secondary connection addition request message to the primary access network device, wherein the confirmation message of the secondary connection addition request message comprises the first configuration information (See Para. 0179; the COMP base station and the remote wireless nodes that have received the CoMP operation request determines whether to accept COMP operation using the load states of the base station and the remote wireless node, available power, and influence of interference and transmits a response message responding to the COMP request together with the related control information).
Kim does not explicitly discloses generate first configuration information according to the secondary network access capability information, wherein the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device; wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device.
However, Futaki from the same field of endeavor discloses an apparatus (See FIG. 3 & Para. 0073; first radio station 1) for establishing a secondary connection, comprising: 
a memory (See FIG. 3 & Para. 0151; storage), a processor (See FIG. 3; first radio station includes processing unit 23), a communication interface (See FIG. 3; first radio station includes radio communication unit), and an instruction stored on the memory and operable on the processor, 
generate first configuration information according to the secondary network access capability information, wherein the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device (See FIG. 8 & Para. 0088-0094; the radio station includes radio connection configuration information such as system information, measurement configuration information radio access information and so on);
wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device (See FIG. 8 & Para. 0085; transmission of a request/acknowledgement from the second radio station which is detailed in para. 0094 as comprising “radio connection configuration information” the radio connection configuration is detailed in Para. 0053 as “relating establishment of the first or second radio connection”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include generate first configuration information according to the secondary network access capability information, wherein the first configuration information is used to establish the secondary connection between the first secondary access network device and the terminal device; wherein the secondary connection addition request message further comprises second configuration information, wherein the second configuration information is configuration information of the secondary connection that has been established by the terminal device as taught by Futaki in the system of Kim in order to achieve carrier aggregation of cells operate by different radio stations (See abstract; lines 5-6).
Regarding claim 13: The combination of Kim and Futaki discloses an apparatus.
Furthermore, Kim discloses an apparatus, wherein the secondary network access capability information is used to indicate a capability for the terminal device to access a to-be-added secondary access network device, wherein the to-be-added secondary access network device comprises the first secondary access network device (See Para. 0179; n operation S505, the serving base station 502 may include the results of measurement by the terminal 501 and information (for example, a service kind, UE capability, etc.) about the terminal 501 in the CoMP request message as necessary. It is noted that the term “maximum capability” does not appear to be patentable distinguishable from the term “UE capability”).
Regarding claim 14: The combination of Kim and Futaki discloses an apparatus.
Furthermore, Kim discloses an apparatus, wherein the primary access network device is a network device in a first communication system, and the apparatus is a network device in a second communication system (See FIG. 1 & Para. 0198).
 

Allowable Subject Matter
10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the obviousness double patenting rejection.


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Ryuet al. 2020/0314731 A1 (Title: Location reporting handling) (See abstract, Para. 0117, 0119 & 0131).
	B.	Talebi et al. 2020/0314701 A1 (Title: Handover for closed access group) (See abstract, Para. 0020, 0022 & 0056-0059).
	C.	Tangudu et al. 2020/0275279 A1 (See abstract, Para. 0007-0011, 0014 & 0061-0063).
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469